DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 03/10/2021.
        Claims 1, 7 and 9 have been amended.

        Claim 14 has been withdrawn.

        Claims 2-6, 8 and 10-13 have been remained.
        Claims 1-14 are currently pending in the application.
                                              Examiner’s Amendment

2.       An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:

        IN CLAIM
       According t the election without traverse on 11/11/2020, the application has been amended as follows:
       Claim 14 has been canceled.
       Claims 1-13 are currently pending in the application
                       Examiner’s Statement of Reasons for Allowance
3.     Claims 1-13 are allowed.
4.     The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches a semiconductor nanostructure, comprising
the nanostructure having a base located at least close enough to the active region of the semiconductor substrate that the region with strain induction overlaps the active region so that the strain in the active region is increased by a pulling force formed by strain relaxation due to the fabrication of the nanostructure, in combinations with the other structures, as cited in the independent claim 1.
        Claims 2-6 and 11-13 are directly or indirectly depend on the independent claim 1.
         None of the prior art teaches a semiconductor light-emitting device, comprising a plurality of strain-inducing nanostructures fabricated using a top-down approach, the nanostructures each having a base located at least close enough to the active region of the semiconductor material that the region with strain induction overlaps the active region so that the strain in the active region is increased by the pulling force formed by strain relaxation due to the fabrication of the nanostructures, in combinations with the other structures, as cited in the independent claim 7.
        Claim 8 is directly depend on the independent claim 7.
         Claims 9-10 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 12/11/2020. 
                                                            Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892